Littleton, Judge,
concurring. I concur in the foregoing opinion, but I would go further and hold on the record in this case that, notwithstanding the decisions of the New York courts referred to, plaintiff would be entitled to recover since the transfer when made was absolute and irrevocable, and any possibility of reversion to the grantor through the prior death of the named beneficiaries, including their issue, was too remote to justify the taxing authorities implying an intention on the part of the donor to reserve a reversionary interest of such a character as would justify the Government in including the value of the trust property in the gross estate for the purpose of the excise tax upon a transfer “intended to take effect in possession or enjoyment at or after death” within the meaning of the taxing act.
I think the rule announced in Helvering v. Hallock, 309 U. S. 106, where a reversionary interest was explicitly retained, should not be extended by implication and without proof that such was the intention of the donor.